Case 2:19-cv-00704-KD-B Document 3 Filed 09/27/19 Pagelof5 PagelD #: 69

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

NORTHERN DIVISION
PERSONAL TOUCH BY J.R.RIVAS, INC. §
Plaintiff, :
v. 2:19-cv-00704-KD-M
REDWOOD FIRE AND CASUALTY
INSURANCE COMPANY, §
Defendant. :

PLAINTIFF’S MOTION TO REMAND FOR LACK OF
FEDERAL SUBJECT MATTER JURISDICTION

The Defendant, Redwood Fire and Casualty Insurance Company (“Defendant”), has
removed this action from State Court to Federal Court predicating Federal jurisdiction on diversity
under 28 U.S.C. § 1332. It should be noted, that the Defendant filed an Answer in the Marengo
County Circuit Court on February 27, 2019, and specifically stated that “Redwood specifically
denies that Plaintiff is entitled to any damages or relief from Redwood”. Therefore, the Defendant
claims it owes nothing to the Plaintiff.

In contrast, the Plaintiff, Personal Touch by J. R. Rivas, Inc. (“Plaintiff”), in its original
Complaint, specifically demanded Judgment against the Defendant, Redwood Fire and Casualty
Insurance Company, stating that “total damages claimed in Count One and Count Two of this
Complaint is Seventy-Four Thousand Five Hundred and No/100s ($74,500.00) Dollars, or less”.
Therefore, the Plaintiff herein disputes the allegations of the Defendant that the amount in
controversy exceeds Seventy-Five Thousand and No/100s ($75,000.00) Dollars.

The position taken by the Defendant is conflicting and contradicts itself. On the one hand,

the Defendant submits to the Court that the Defendant owes nothing to the Plaintiff; on the other
Case 2:19-cv-00704-KD-B Document 3 Filed 09/27/19 Page2of5 PagelD#: 70

hand, the Defendant submits to the Court that the amount in controversy or in dispute exceeds
Seventy-Five Thousand and No/100s ($75,000.00) Dollars. The Plaintiff set out in its initial
Complaint the amount claimed from the Defendant, and herein stipulates to the Court that the
amount claimed does not equal or exceed Seventy-Five Thousand and No/100s ($75,000.00)
Dollars. An affidavit to that effect is attached hereto.

Counsel for the Defendant has completely “mischaracterized” the Interrogatory Answers
to misrepresent to the Court that the Plaintiff is claiming damages of Seventy-Two Thousand and
No/100s ($72,000.00) Dollars, as well as thousands of dollars in increased premium and punitive
damages. (Notice of Removal, page 3, 47). That was not the response of the Plaintiff.

The responses simply reflect the volume of the premiums paid, and refer to a Seventy-T wo
Thousand and No/100s ($72,000.00) Dollar participation premium. These are simply components
of the damages for the Court to consider, but it does not show the Plaintiff actually claiming
Seventy-Two Thousand and No/100s ($72,000.00) Dollars plus thousands of dollars in increased
premiums and punitive damages as alleged by the Defendant. The Plaintiff set out in its initial
Complaint the amount claimed from the Defendant, and herein stipulates unto the Court that the
total amount claimed does not equal or exceed Seventy-Five Thousand and No/100s ($75,000.00)
Dollars, The affidavit to that effect is attached hereto.

For federal diversity jurisdiction to attach, all parties must be completely diverse, and the
amount in controversy must exceed Seventy-Five Thousand and No/100s ($75,000.00) Dollars.
Underwriters at Lloyd's, London v. Osting-Schwinn, 613 F.3d 1079, 1085 (1 1" Cir. 2010).
Redwood Fire and Casualty Insurance Company seeks to invoke federal jurisdiction, and the
burden of satisfying the requirements of § 1332, including the requisite amount in controversy,

must be by a preponderance of the evidence. Dudley v. Eli Lilly and Co., 778 F.3d 909, 913 (11%
Case 2:19-cv-00704-KD-B Document 3 Filed 09/27/19 Page3of5 PageID#: 71

Cir. 2014). To meet this burden, the Defendant must show that it is either “facially apparent from
the pleading itself that the amount in controversy exceeds the jurisdictional minimum”, or that
there is “additional evidence demonstrating that removal is proper”. Roe v. Michelin North
America, Inc. 613 F.3d 1058, 1061 (11" Cir. 2010). In the case before this Honorable Court, it is
clearly not facially apparent from the Complaint that the amount in controversy exceeds the sum
of Seventy-Five Thousand and No/100s ($75,000.00) Dollars; in addition, the Plaintiff filed its
Complaint which contained two (2) Counts, and specifically stated as follows:

“WHEREFORE, the premises considered, your Plaintiff demands judgment against

the Defendant, Redwood Fire and Casualty Insurance, in an amount to be

determined by a Jury, consisting of compensatory damages, said total damages

claimed in Count One and Count Two of this Complaint being Seventy-Four

Thousand Five Hundred and No/100s ($74,500.00) Dollars, or less.” (page 3 of

Complaint)

Finally, as shown by the affidavit attached hereto, the Plaintiff verifies under oath that the
amount claimed is less than Seventy-Four Thousand Five Hundred and No/100s ($74,500.00)
Dollars, and his counsel, as an officer of this Court, verifies that the amount in controversy is less
than Seventy-Four Thousand Five Hundred and No/100s ($74,500.00) Dollars.

The Plaintiff respectfully submits to the Court that the principle of law has long been
recognized that “Plaintiffs are the master of the Complaint and are free to avoid federal
jurisdiction”. Scimone v. Carnival Corp., 720 F.3d 876, 882 (1 1" Cir. 2013). That being true, it
has been recognized by the Courts that a Plaintiff may “cap its damages recovery at an amount
below that which the pleadings might otherwise support, and it is the Plaintiffs prerogative to do
so”. Land Clearing Co v. Navistar, Inc., 2012 WL 2061741, *5 (S.D. Ala. Jan. 24, 2012). It is

the position of the Plaintiff, Personal Touch by J. R. Rivas, Inc., its sole owner, J. R. Rivas, and

the undersigned officer of this Court, that the amount claimed is capped at less than Seventy-Four
Case 2:19-cv-00704-KD-B Document 3 Filed 09/27/19 Page4of5 PagelD#: 72

Thousand Five Hundred and No/100s ($74,500.00) Dollars, and the Plaintiff did not and will not
seek a higher damages award.
CONCLUSION

The Plaintiff filed its Complaint seeking Judgment against Redwood Fire and Casualty
Insurance Company in an amount less than Seventy-Four Thousand Five Hundred and No/100s
($74,500.00) Dollars. The Plaintiff herein again submits and stipulates that the total claim by the
Plaintiff against the Defendant does not exceed Seventy-Five Thousand and No/100s ($75,000.00)
Dollars. The affidavit attached hereto reflects that the claim is capped or limited to Seventy-Four
Thousand Five Hundred and No/100s ($74,500.00) Dollars or less. The Plaintiff submits that the
facts conclusively prove that the amount in controversy does not equal or exceed Seventy-Five
Thousand and No/100s ($75,000.00) Dollars. Accordingly, there is no federal jurisdiction and the
Plaintiff respectfully prays that this Court will remand the case back to the Marengo County Circuit
Court.

RESPECTFULLY submitted this, the 27" day of September, 2019.

—

Liheinr

WOODFORD} EIN, *\
ASB-8970-
LLOYD & INNING, L.L.C.
Post Office Drawer 740

501 North Walnut Avenue
Demopolis, Alabama 36732
Telephone: (334) 289-0556
Facsimile: (334) 289-5506

wwdjr@ldllc.com
Attorney for the Plaintiff

 
Case 2:19-cv-00704-KD-B Document 3 Filed 09/27/19 Page5of5 PagelD#: 73

CERTIFICATE OF SERVICE
I, certify that on this, the 27" day of September, 2019, I served the foregoing upon counsel

for the Defendants by sending the same via U.S. Mail, postage prepaid, and by electronic mail to:

Connie Ray Stockham, Esq.
Hanna M. Thrasher, Esq.
Stockham, Cooper & Potts, P.C.
505 North 20" Street, Suite 1111 3 re
Birmingham, Alabama 35203 a

—_
a

wer

WOOBFORD WW. DINNING, JR. os
